DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Moncla et al (US 2005/0271888) in view of Ekendahl (USPN 5976288).  Regarding claim 1, Moncla et al teach the claimed process (paras. 0104,0106,0125-0142,0154,0175-0177, and 0186; and figs 1-2—it should be noted Moncla et al use the same terminology as the claimed invention) except using a mold having a first mold half having a textured surface and a second mold half to form a composite part having a Moncla et al also teach a skin layer of an aqueous thermoplastic dispersion and substrate layer composite, wherein the substrate layer is formed directly to the skin layer of the dispersion (paras. 0002,0106,0108, and 0155).  Ekendahl teach molding a composite part including a foam substrate and a skin layer to form a textured pattern on the skin layer, wherein the molding is thermoforming-compression molding (abstract; col 1: 12-32; col 2:13-28; col 7:7-26; and fig 3); and texturizing the skin layer during the thermoforming-compression molding (abstract; col 2:13-28; col 7:7-26; and fig 3).  Since Moncla et al and Ekendahl are analogous with respect to forming a composite part including a foam substrate and skin layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the textured mold of Ekendahl in the process of Moncla et al in order to forming a composite part having physical and decorative characteristics.  It should be noted the instant invention recites its process overcomes and addresses the problem with the quality and aesthetic values of the conventional composite parts (pg 2 of the instant specification). Regarding claim 2, such is taught by Moncla et al (paras. 0104,0106,0125-0142,0154,0175-0177, and 0186; and figs 1-2—it should be noted Moncla et al use the same terminology as the claimed invention).  Regarding claim 3, such is taught by the combination of Moncla et al and Ekendahl since the heating of Ekendahl would implicitly dry or further dry the applied dispersion (abstract; col 2:13-28; col 7:7-26; and fig 3).  Regarding claim 4, such is taught by the combination of Moncla et al and Ekendahl since Ekendahl teaches heating one or both mold halves (abstract; col 2:13-28; col 7:7-26; and fig 3).  Regarding claim 5,  such is taught by Moncla et al (paras. 0060-0062).  Regarding claim 6, such is taught by Moncla et al (para. 0018).  . 

Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive.  
  	Applicant argues neither Moncla et al nor Ekendahl teach the substrate layer being directly formed to the skin layer.  This argument is misplaced since Moncla et al teach an aqueous thermoplastic dispersion and substrate layer composite, wherein the substrate layer is formed directly to the dispersion (paras. 0002,0106,0108, and 0155).
 	In response to applicant’s remarks concerning Ekendahl, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art: 8632714,6749794,3532587,2722038,4478660,3175936, and 4911978.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744